Citation Nr: 0121552	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  94-46 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to recognition as the surviving spouse of the 
veteran for Department of Veterans Affairs (VA) purposes. 

2. Entitlement to service connection for cause of death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The deceased veteran had recognized guerrilla service from 
October 1944 to June 1946.  He died in December 1992.  The 
appellant is the veteran's second wife.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
appellant's claims to be recognized as the surviving spouse 
of the veteran for VA purposes and service connection for the 
cause of the veteran's death.  

In 1996, the deceased veteran's first wife filed a claim for 
recognition as the surviving spouse for VA purposes.  In July 
1997, following the issuance of a statement of the case with 
respect to that claim, she withdrew the claim.  

By a December 1997 decision, the Board determined that the 
evidence of record did not support the recognition of the 
appellant as the veteran's surviving spouse for VA purposes, 
and that the claim of entitlement to service connection for 
the cause of the veteran's death must therefore be dismissed.  
The appellant appealed to the U.S. Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In May 1999, 
both parties filed a Joint Motion for Remand (Joint Motion).  
In an Order dated on May 28, 1999, the Court granted the 
Joint Motion, vacated the Board's December 1997 decision, and 
remanded the case pursuant to 38 U.S.C.A. § 7252(a) (West 
1991) for compliance with the instructions contained in the 
Joint Motion.  Copies of the Court's Order and the Joint 
Motion have been placed in the claims file.  

In July 2000, the Board remanded the appeal to the RO for 
additional development consistent with the Court's Order and 
the Joint Motion.  These issues are once again before the 
Board for appellate review.  

Finally, a separate decision issued by the Board in June 1998 
denied without prejudice the appellant's motion for clear and 
unmistakable evidence (CUE) as to the now vacated December 
1997 Board decision, on the grounds that the appellant's 
service representative properly withdrew the appellant's CUE 
motion under the applicable regulations. 

For consistency and to avoid confusion in the analysis, the 
Board employs the following initials to identify the deceased 
veteran's wives: Wife #1 is APV and Wife #2 (the appellant) 
is ADP.  


FINDINGS OF FACT

1. The veteran married APV in 1937.  A Catholic priest 
solemnized that marriage.  Competent evidence demonstrates 
that APV separated from the veteran on or about 1960 
leaving their only child, EPT, with the veteran in 
Cagayan. 

2. In July 1987, the veteran executed an affidavit to the 
effect that APV abandoned the conjugal home on or about 
1960, that he sought her out with the help of family and 
his daughter, and that they had no other thought but that 
she had died.  

3. On August 1, 1988, the then 74-year-old veteran reported 
his status as widower on a marriage contract he entered 
into with the appellant, ADP.  A municipal trial judge 
solemnized the marriage in accordance with Philippine Law.  

4. Competent evidence of record does not demonstrate that the 
appellant, ADP, at the time of her marriage to the 75-
year-old veteran, was aware that APV was alive and living 
in Manila.  

5. A certificate of death reflects that the veteran died in 
December 1992.  The immediate cause of death was 
cardiorespiratory arrest secondary to uncal herniation 
secondary to cerebrovascular hemorrhage.  Other 
significant conditions contributing to death were 
pulmonary tuberculosis under treatment and pneumonia, 
resolved.  

6. At the time of the veteran's death, service connection was 
in effect for pulmonary tuberculosis, active, far 
advanced, evaluated as 100 percent disabling and residuals 
of abscess of the lumbar region and right foot evaluated 
as non compensably disabling.

7. The service-connected pulmonary tuberculosis was listed as 
a contributing cause of the veteran's death.  


CONCLUSIONS OF LAW

1. The criteria for recognition of the appellant as the 
surviving spouse of the veteran have been met.  38 
U.S.C.A. §§ 101, 103, 5107(b) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.1, 3.50, 3.52, 3.205 (1988 & 2000).  

2. The claim of entitlement to service connection for the 
cause of the veteran's death is rendered moot.  38 
U.S.C.A. §§ 1310, 7105 (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

At the outset, the Board notes that recently enacted 
legislation, the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying procedures for the 
adjudication of all pending claims.  See generally Holliday 
v. Principi, 14 Vet. App. 280 (2001); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new statute revises the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant come forward first with 
evidence to well-ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  

Other salient features of the VCAA are paraphrased below, and 
impose the following obligations upon the Secretary (the 
sections in which they will be codified in title 38, United 
States Code, are noted in parentheses):

(1) The Secretary must provide application forms and 
notify the claimant and the representative, if any, 
if the application is incomplete, of the information 
necessary to complete the application (38 U.S.C.A. § 
5102 (West Supp. 2001)).

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of 
required information and evidence not previously 
provided that is necessary to substantiate the claim 
(38 U.S.C.A. § 5103(a) (West Supp. 2001)).

(3) The Secretary must indicate which part of the 
information and evidence, if any, is to be provided 
by the claimant and which portion, if any, the 
Secretary will attempt to obtain on behalf of the 
claimant (38 U.S.C.A. § 5103(a) (West Supp. 2001)).

(4) The Secretary must make reasonable efforts to 
assist the claimant in obtaining evidence necessary 
to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim (38 
U.S.C.A. § 5103A(a) (West Supp. 2001)).

(5) The Secretary must make every reasonable effort 
to obtain relevant records (including private 
records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain 
(38 U.S.C.A. § 5103A(b)(1) (West Supp. 2001)).

(6) If, after making reasonable efforts to obtain 
relevant records, the Secretary is unable to obtain 
the relevant records sought, the Secretary shall 
notify the claimant that the Secretary is unable to 
obtain records, and such notification shall: 

(a) identify the records the Secretary is unable 
to obtain;
(b) briefly explain the efforts that the Secretary 
made to obtain those records; and
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2) (West Supp. 2001)).

(7) Whenever the Secretary attempts to obtain records 
from a Federal department or agency, the efforts to 
obtain those records shall continue until the records 
are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to 
obtain those records would be futile (38 U.S.C.A. § 
5103A(b)(3) (West Supp. 2001)).

(8) In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary shall include obtaining the following 
records, if relevant to the claim: 

(a) the claimant's service medical records and, if 
the claimant has furnished the Secretary 
information sufficient to locate such records, 
other relevant records pertaining to the 
claimant's active military, naval, or air service 
that are held or maintained by a governmental 
entity (38 U.S.C.A. § 5103A(c)(1) (West Supp. 
2001)); 

(b) records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the 
Department, if the claimant furnishes information 
sufficient to locate those records (38 U.S.C.A. 
§ 5103A(c)(2) (West Supp. 2001)); 

(c) any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain 
(38 U.S.C.A. § 5103A(c)(3) (West Supp. 2001)).

(9) In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary shall include providing a medical 
examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a 
decision on the claim.  The Secretary shall treat an 
examination or opinion as being necessary to make a 
decision on a claim for this purpose if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant) - 

(a) contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and 
(b) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but 
(c) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim 
(38 U.S.C.A. § 5103A(d) (West Supp. 2001).

(10) Nothing in the new statute shall be construed as 
precluding the Secretary from providing such other 
assistance to a claimant in substantiating a claim as 
the Secretary considers appropriate (38 U.S.C.A. § 
5103A(g) (West Supp. 2001)).

(11) Except as otherwise provided by law, a claimant 
has the responsibility to present and support a claim 
for benefits under laws administered by the Secretary 
(38 U.S.C.A. § 5107(a) (West Supp. 2001)).

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  The RO, in the notice 
of denials dated in June 1993 and April 1995 together with 
the statements of the case issued in October 1994, April 
1995, July 1997, and April 2001, set forth the law and facts 
in a manner that clearly and adequately informed the claimant 
of the very limited and specific type of evidence needed to 
substantiate her claims.  

The RO, prior to and after the Court's Order and Joint 
Motion, performed multiple field investigations to ascertain 
the relevant evidence.  The appellant has cooperated with 
development efforts, however, she has not made reference to 
any additional records or evidence that would support her 
claim of entitlement.  Given the circumstances of this case, 
the Board cannot find any basis under the VCAA to defer 
adjudication.  Moreover, it appears equally clear that any 
implementing regulations which will be issued under the VCAA 
will not change the character of these issues, since they 
will affect only VA notice and development procedures, and 
not the underlying substantive law as to whether the 
appellant can be recognized as the surviving spouse for VA 
benefits or whether service connection for the cause of the 
veteran's death is warranted.  

Accordingly, the Board may proceed to decide the matters on 
appeal without prejudice to the claimant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, we find that VA has 
satisfied its duty to assist the appellant in apprising her 
of the evidence needed, and in obtaining evidence pertaining 
to her claims, under the law prior to and after the enactment 
of the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 
Supp. 2001).  The Board, therefore, finds that the RO 
accomplished the requisite development pursuant to the 
Court's Order and Joint Motion such that a remand for further 
development is not warranted.  


II.  Recognition as the surviving spouse

The evidence shows that at the time of the veteran's death in 
December 1992, he was in receipt of VA compensation for 
pulmonary tuberculosis, far advanced, active, evaluated as 
100 percent disabling from July 1, 1946.  Service connection 
was also in effect for residuals of abscess to the lumbar 
region and right foot, both evaluated as non compensably 
disabling.  His award included additional benefits for his 
five dependent children with the appellant, ADP.  His claim 
for additional benefits for ADP as his dependent wife was 
denied because of the veteran's prior subsisting marriage 
with APV in September 1988.  

The appellant, ADP, asserts that she should be considered the 
surviving spouse for VA purposes since the veteran's first 
wife abandoned him in 1960.  ADP further contends that since 
the veteran searched for APV, his first spouse, for many 
years without success, the first spouse is presumed dead with 
that marriage legally dissolved under Philippine Law to 
result in a valid and lawful second marriage that took place 
in August 1988.  In essence, she contends that she was 
legally married to the veteran at the time of his death, 
thereby entitling her to apply for VA benefits.  In addition, 
she contends that the veteran's death was principally caused 
by his service-connected disability.  

In light of VA's prior dispositions of this matter, the Board 
will fully discuss all relevant law to the facts. 


Applicable Laws and Regulations

In order for the appellant to be considered a "claimant" for 
VA benefits, she must prove by the preponderance of the 
evidence that she was married to the veteran at the time of 
the veteran's death.  To be entitled to VA death benefits as 
a "surviving spouse" of a veteran, a claimant must have been 
the veteran's spouse at the time of the veteran's death and 
must have lived continuously with the veteran from the date 
of their marriage to the date of the veteran's death, except 
where there was a separation due to the misconduct of, or 
procured by, the veteran without the fault of the spouse.  
See 38 U.S.C.A. § 101(3).  For VA benefit purposes, a 
"spouse" is a person of the opposite sex who is a husband or 
wife.  See 38 U.S.C.A. § 101(31) (West 1991); 38 C.F.R. § 
3.50.  The term "wife" means a person whose marriage to the 
veteran meets the requirements of 38 C.F.R. §§ 3.1(j), 
3.50(a)(c).  

A marriage "means a marriage valid under the law of the place 
where the parties resided at the time of the marriage, or the 
law of the place where the parties resided when the rights to 
benefits accrued."  See 38 C.F.R. § 3.1(j).  Since the 
appellant reported that she met and married the veteran in 
the Philippines, the Board will look to Philippine Law in 
determining whether the August 1988 marriage to the veteran 
was valid.  See 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j); see 
also Badua v. Brown, 5 Vet. App. 472, 474 (1993).  Generally, 
foreign law must be proved.  See Brillo v. Brown, 7 Vet. App. 
102, 105 (1995), (citing Cuba R.R. Co. v. Crosby, 222 U.S. 
473 (1912)).  

However, even if the marriage between the appellant and the 
veteran was not valid because of a legal impediment, there is 
one other way that the appellant can be considered to have 
been the veteran's spouse for the purpose of entitlement to 
VA benefits.  If the marriage is considered invalid under 
Philippine Law, it will be "deemed valid" for the purpose of 
becoming a claimant for VA death benefits if the appellant 
was unaware of the legal impediment at the time she entered 
into the marriage to the veteran.  In other words, even if 
according to the laws of the Philippines, the veteran and the 
appellant were not legally married due to some legal defect, 
such as the veteran being married to someone else at the time 
of his marriage to the appellant, the VA will consider the 
marriage valid for the purposes of entitlement to VA benefits 
if without knowledge of any legal impediment, the claimant 
entered into a marriage with the veteran which, but for the 
impediment, would have been valid, and she thereafter 
cohabited with him for one year or more immediately before 
his death or for any period of time if a child was born of 
the purported marriage or was born to them before such 
marriage.  Such marriages are "deemed valid" for the 
purposes of VA regulations.  See 38 U.S.C.A. § 103(a); 38 
C.F.R. § 3.52(b).  

The appellant can prove the existence of a marriage by the 
submission of various public records.  Under 38 C.F.R. § 
3.205(a), the existence of a marriage may be established by a 
copy of the public record of marriage, certified or attested, 
or by an abstract of the public record, containing sufficient 
data to identify the parties, the date and place of the 
marriage, and the number of prior marriages by either party 
if shown on the official record, issued by the officer having 
custody of the record or one authorized to act for such 
officer bearing the seal of such officer, or otherwise 
properly identified, or a certified copy of the church record 
of marriage.  In the absence of conflicting information, 
proof of a legally valid marriage which meets the 
requirements of 38 C.F.R. § 3.205(a), along with a certified 
statement by the appellant concerning the dissolution of any 
prior marriage, may be accepted as establishing a valid 
marriage so long as the evidence is corroborated by the 
evidence of record.  See 38 C.F.R. § 3.205(b).  If, however, 
the appellant is trying to establish the existence of a 
"deemed valid" marriage to the veteran, where she has 
submitted proof in accordance with 38 C.F.R. § 3.205(a) 
(e.g., submitting certain types of public documents) and in 
accordance with 38 C.F.R. § 3.52, the appellant's signed 
statement that she had no knowledge of an impediment to the 
marriage to the veteran will be accepted, in the absence of 
information to the contrary, as proof of that fact.  See 38 
C.F.R. § 3.205(c).  

A spouse who fails to submit appropriate evidence of marital 
status to a veteran never attains the status of a claimant.  
See 38 C.F.R. § 3.205; Sandoval v. Brown, 7 Vet. App. 7, 9 
(1994), (citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991)).


A.  Marriage in General

As a preliminary matter, the U.S. Court of Appeals for 
Veterans Claims has taken judicial notice of relevant 
portions of Article 83 of the Civil Code of the Philippines 
which by application implicitly incorporates other Articles 
regarding marital relationships, the Board finds that 
judicial notice must have also been accepted as regards those 
Articles as will be discussed below.  See Dedicatoria v. 
Brown, 8 Vet. App. 441, 444 (1995) (citing Brillo v. Brown, 7 
Vet. App. 102 (1994)).  Article 83 previously located in 
Title III of Volume I of the Civil Code of the Philippines 
was repealed and renumbered with the enactment of the Family 
Code of the Philippines and made a part of Title I of the 
Family Code of the Philippines as promulgated by the 
President of the Philippines in July 1987.  The Family Code 
of the Philippines provides that it shall have retroactive 
effect insofar as it does not impair rights granted under the 
Philippine Civil Code or other laws.  See The Family Code of 
the Philippines, Title I, Chapter 4, Articles 254, 256, and 
257 in Appendix C in the Civil Code of the Philippines (Paras 
ed., 12th ed. 1989).  

The Family Code of the Philippines did not become effective 
until one year after the completion of its publication in the 
newspaper of general circulation, as certified by the 
Executive Secretary, Office of the President (Philippines).  
It was signed into law July 6, 1987, and amended on July 17, 
1987.  In light of the law regarding retroactivity of the 
provisions of the Civil Code of the Philippines, the Board 
will apply the laws most favorable to the appellant, whether 
located in the Philippine Civil Code or in the Family Code of 
the Philippines.  See Family Code of the Philippines, Article 
256; see generally Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991) (When there has been a change in an applicable 
statute or regulation after a claim has been filed but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the claimant 
applies).  

With the exception of a few changes in the applicable laws of 
this case, the Philippine Civil Code has remained the same 
with the enactment of the Family Code of the Philippines.  
Therefore, the Board will discuss the applicable Articles of 
the Philippine Civil Code as though still in effect and cite 
in parentheses the corresponding Articles of the Family Code 
of the Philippines.  The Board will only discuss the 
corresponding Articles of the Family Code of the Philippines 
when there has been a change in the law applicable to this 
case.  Brackets will enclose the text discussing the changes 
in the law.  

Chapter 1 states the requisites of marriage.  In order for a 
marriage to be solemnized, Article 53 (Articles 2 and 3) 
requires that there be legal capacity of the contracting 
parties, their freely given consent, authority of the person 
performing the marriage, and a marriage license except in the 
case of a marriage of "exceptional character."  Article 54 
(Article 5) provides that any person of the required age may 
contract to marriage if not under any of the impediments 
mentioned in Articles 80 to 84.  That is, if the requirements 
of Article 54 are met, he or she possesses the "legal 
capacity" to contract to marry.  

On July 24, 1987, the veteran and the appellant, ADP, applied 
for a marriage license under the Civil Code of the 
Philippines.  These affidavits were subscribed to and sworn 
to before the local civil registrar as required by law.  

Chapter 2 describes the different types of marriages that are 
considered marriages of "exceptional character," which by law 
may be solemnized without obtaining a marriage license from 
the local civil registrar.  In particular, Article 58(2) 
(Articles 27-34) describe marriages of exceptional character.  
Of specific importance to this discussion is Article 76 
(Article 34) which describes a type of marriage that may be 
solemnized without a license.  This marriage requires that 
the parties are unmarried, that they have lived together as 
husband and wife for at least five years, and they desire to 
marry each other.  The parties are further required to state 
those facts in an affidavit and the official authorized under 
law to solemnize the marriage must state in an affidavit that 
it is his or her opinion that no legal impediment to the 
marriage existed.  If a party files a false statement as 
regards a requisite element (e.g., legal capacity) and they 
marry without a marriage license on the strength of such an 
affidavit, the marriage should be considered null and void 
without prejudice to their criminal responsibility.  

In August 1988, the veteran and the appellant filed a joint 
affidavit swearing that they were of legal age, Filipinos, 
and residents of Tuguegarao, Cagayan, and that they had lived 
as husband and wife since March 1970 to the present (August 
1, 1988).  Out of their more than 18 years of cohabitation, 
they begot five children and it was their desire to legalize 
their marital status.  In August 1988, a municipal trial 
judge, in accord with the law, married the couple.  [Article 
34 of the Family Code of the Philippines explicitly requires 
that no legal impediment to the marriage exist.]  When 
considering the laws of Chapter 2 regarding "exceptional 
marriages," two crucial points must be kept in mind.  First, 
these laws merely excuse the requirement of obtaining a 
marriage license.  Second, as a corollary to the first point, 
the parties must still possess the legal capacity to contract 
to marry, meaning that there must not be a legal impediment 
to the marriage.  The appellant presented a marriage contract 
(marriage certificate) signed by a municipal trial judge 
dated in August 1988 that listed the veteran as widowed.  

Chapter 3 discusses legal impediments to marriage, which will 
render the marriage "void" or "voidable."  Article 80(4) 
(Article 35(4)) provides that certain types of marriages are 
void from the beginning, for example, a bigamous marriage.  
That is, if one of the parties to a marriage is already 
married to someone else, he or she does not possess the legal 
capacity to contract to marry a second time.  However, 
Article 83(2) provides that the second marriage is not void 
when:

The first spouse had been absent for seven consecutive years 
at the time of the second marriage without the spouse present 
having news of the absentee being alive, or if the absentee, 
though he has been absent for less than seven years, is 
generally considered as dead and believed to be so by the 
spouse present at the time of the contracting such subsequent 
marriage, or if the absentee is presumed dead according to 
Articles 390 and 391.  The marriage so contracted shall be 
valid . . . until declared null and void by a competent 
court.  

See also Badua v. Brown, 5 Vet. App. 472 (1993).  

Article 390 indicates that "[a]fter an absence of seven 
years, it being unknown whether or not the absentee still 
lives, he shall be presumed dead for all purposes, except for 
those of succession."  [Article 41 of the Family Code of the 
Philippines, the corresponding law to Article 83(2) of the 
Philippine Civil Code, requires the prior spouse to have been 
absent for four consecutive years rather than seven years and 
the spouse present has a well-founded belief that the absent 
spouse was already dead.  In contrast to Article 83(2) of the 
Philippine Civil Code, to contract the subsequent marriage 
under the Family Code of the Philippines, the spouse present 
must institute a legal proceeding to obtain a declaration of 
presumptive death of the absentee spouse.]  

On July 28, 1987, the veteran executed an affidavit with the 
intent to declare APV presumptively deceased based on her 
absence for more than seven consecutive years [four years] 
without knowledge of her whereabouts.  See Civil Code of the 
Philippines, Articles 83 & 390; repealed by the Family Code 
of the Philippines, Article 41.  This affidavit was sworn to 
before a municipal attorney.  

Therefore, even if a first marriage has not been dissolved by 
divorce or annulment, and the whereabouts of the absent 
spouse is not known, Article 83(2) provides the means to 
establish by a statutory presumption that the first marriage 
was dissolved by death even though direct evidence of the 
death is not available.  The first marriage is dissolved by 
operation of law by presuming the first spouse is dead.  Once 
the first marriage has been found dissolved by death, the 
legal impediment of a prior marriage no longer exists so that 
the spouse present gains the legal capacity to contract the 
second marriage.  Hence, Articles 76 and 83 of the Civil Code 
of the Philippines possess common requirements, which when 
met by a party to a marriage who was previously married, 
eliminate the need to obtain a divorce from the first 
marriage and the need to obtain a marriage license for the 
second marriage.  

Divorce has not been allowed in the Philippines since 1950.  
A legal separation can be obtained under Title IV (Title II), 
but Article 106 (Article 63) provides that the bonds of 
marriage are not severed.  Except in the case of death, the 
only other way to legally dissolve a marriage in the 
Philippines is by annulment.  Article 85 (Article 45) 
provides 6 grounds for annulment which must exist at the time 
of the marriage:  (1) parental consent for the marriage was 
not given for a male between the age of 16 and 20 or for a 
female between the age of 14 and 19; (2) the absent former 
spouse was presumed dead, but later found to be alive, at the 
time of a second marriage; (3) either party was of unsound 
mind: (4) the consent of either party to the marriage was 
obtained by fraud; (5) the consent of either party was 
obtained by force or intimidation; or (6) either party was 
physically incapable of entering into the married state, and 
such capacity continues, and appears to be incurable. 


B.  Valid Marriage

Information and documents submitted to the VA by the veteran 
prior to his death in 1992 show that the veteran was married 
in July 1937 to APV in Manila.  The requirements for marriage 
appear to have been met.  A marriage license was obtained as 
reported in the marriage certificate.  The veteran was 23 
years old and APV was 16 years old.  A Catholic priest 
solemnized the marriage.  Of that marriage, one child was 
born - EPT.  The appellant has not attacked the validity of 
the veteran's prior marriage to APV.  However, ADP does 
assert that Philippine Law provides that the marriage to APV 
was legally dissolved based on APV's abandonment of the 
veteran for more than seven years.  See Civil Code of the 
Philippines, Article 83(2); repealed by the Family Code of 
the Philippines, Article 41.  

An affidavit from APV, dated in July 1986, indicated that 
before she remarried in 1966, she had a prior subsisting 
marriage to our veteran.  But, for reasons she did not know, 
she was driven away during the guerrilla war.  Since then, 
she had no information as to the veteran's whereabouts.  
During World War II, she lived the life of a married woman 
without a husband.  For almost 14 years, she lived in 
solitude until she met her current husband.  She began living 
with her then current spouse in 1959.  

In correspondence to the RO in February 1987, the veteran 
acknowledged that his children were illegitimate, as he was 
not married to ADP.  In March 1987, he reported that APV left 
home in 1960 and her whereabouts were unknown.  In July 1987, 
the veteran and the appellant filed an application for a 
marriage license before the local civil registrar as required 
by Articles 59-60 (Articles 11-12).  

In accord with Article 63 (Article 17), the local civil 
registrar was to post on the main door of the building of his 
office a notice, setting forth the full names and domiciles 
of the applicants for a marriage license and other 
information given in the application.  The intent of the 
Article is that all persons having knowledge of any 
impediment to the marriage should advise the local registrar 
thereof.  The marriage license shall be issued after the 
completion of the publication, unless the local registrar 
received information upon any alleged impediment to the 
marriage.  There is no indication from the applications for a 
marriage license that any parties other than the veteran, 
himself, came forth with knowledge of an impediment to the 
marriage.  

The veteran having reported a prior marriage to APV and 
having listed himself as a widower on the application for a 
marriage license executed an affidavit on July 28, 1987, 
before a municipal attorney setting forth the circumstances 
of his actual civil status, as well as the name, date of 
absence, and the presumed date of APV's death.  Article 61 of 
the Civil Code of the Philippines provides that in case 
either of the contracting parties is a widowed or divorced 
person, the same shall be required to furnish a death 
certificate of the deceased spouse or the decree of the 
divorce court, as the case may be.  In case the death 
certificate cannot be found, the party shall make an 
affidavit setting forth this.  [Article 13 of the Family Code 
of the Philippines provides that in case either party has 
been previously married, the death certificate of the 
deceased spouse or the judicial decree of the absolute 
divorce, or the judicial decree of annulment or declaration 
of nullity of his or her previous marriage must be 
presented.]  

Article 65 (Article 20) reflects that a marriage license is 
valid for only 120 days from the date of issuance and is 
deemed canceled at the expiration of said 120 days.  If a 
marriage license was issued in July 1987, a ceremonial 
marriage did not take place within the requisite 120 days.  
As previously noted, the appellant submitted a copy of a 
marriage contract (marriage certificate) between herself and 
the veteran, executed in August 1988, in addition to a joint 
affidavit ratifying their marital cohabitation - in an 
apparent effort to demonstrate that their marriage was of an 
"exceptional character."  See Civil Code of the 
Philippines, Article 76; repealed by the Family Code of the 
Philippines, Article 34.  The marriage contract (marriage 
certificate) and the joint affidavit include the language 
that the Philippine Law requires for a valid Article 76 
marriage of "exceptional character."  

The veteran and the appellant swore in the Article 76 
affidavit that they had attained the age of majority, that 
they had lived together as husband and wife for at least 5 
years, and that they desired to marry each other.  The Board 
acknowledges that the joint affidavit does not reflect that 
they were unmarried.  Specifically, the joint affidavit does 
not reflect that the veteran was unmarried, divorced, or 
widowed.  However, the August 1988 marriage contract reflects 
that the veteran was a widower and that the appellant was 
single.  The marriage certificate and the joint affidavit 
were certified on August 1, 1988, by the municipal trial 
judge that solemnized the marriage.  See Civil Code of the 
Philippines, Article 56; repealed by the Family Code of the 
Philippines, Article 7.  There is no separate statement or 
attachment to the Article 76 affidavit indicating that the 
municipal trial judge was aware of any legal impediment to 
the marriage.  In view of 38 C.F.R. §§ 3.202, 3.204, and 
3.205, regarding the acceptability of photocopies of 
documents necessary to establish marriage, these documents 
appear to meet the requirements of 38 C.F.R. § 3.205(a) to 
prove marriage.  See 38 U.S.C.A. § 501 (West 1991).  Thus, 
the appellant has submitted prima facie evidence of a 
marriage to the veteran.
  
The next question is whether the record contains evidence 
which conflicts with the prima facie evidence of marriage so 
as to render the marriage contract and the Article 76 
marriage affidavit insufficient by themselves to prove a 
valid marriage under 38 C.F.R. § 3.205(b).  As will be 
discussed in more detail, there is evidence that the veteran 
had a prior subsisting marriage at the time he married the 
appellant in August 1988.  A prior subsisting marriage would 
render the veteran's second marriage invalid unless the first 
marriage was legally dissolved.  Because of this conflicting 
evidence in the record, the marriage contract (marriage 
certificate) and the Article 76 marriage affidavit are 
insufficient by themselves to establish a valid marriage 
under 38 C.F.R. § 3.205(b).  Thus, the Board is not bound by 
the prima facie evidence of a valid second marriage.  

Instead, the Article 76 marriage affidavit of the veteran and 
the appellant, and the marriage contract (marriage 
certificate) are but part of the evidence to be considered by 
the Board in deciding whether the veteran's second marriage 
was valid under Philippine Law.  Before discussing in detail 
the evidence in this case, the Board notes that the evidence 
of the veteran's prior marriage, and the absence of a divorce 
decree for his first marriage or of a death certificate for 
his first spouse, normally would be fatal to the appellant's 
contention that she was legally married to the veteran in 
August 1988 because Philippine Law does not allow a bigamous 
marriage.  However, the appellant contends that certain legal 
presumptions under Philippine Law presume the veteran's 
second marriage was valid and the veteran's first marriage 
was legally dissolved.  

The July 1987 affidavit executed by the veteran reflects APV 
left the conjugal residence in 1960 to engage in business and 
from that time she never returned home or to him.  He sought 
her out with the help of relatives.  She was nowhere to be 
found.  He went back to Cagayan in order to mobilize his 
relatives.  He also asked his daughter to do the same.  All 
these efforts were in vain.  Since she had not returned since 
1960, he believed she had died.  See Civil Code of the 
Philippines, Article 61; repealed by the Family Code of the 
Philippines, Article 13.  The veteran reported that he 
intended to marry again and sought to register ADP as his 
lawful wife.

An October 1987 letter from the veteran to the RO reflects 
that the veteran sought permission from the RO to marry his 
"common law" wife, ADP, with whom he had five children.  
The veteran went on to indicate that the reason he wanted to 
marry the appellant was because his "former wife", APV, had 
left the family sometime in 1961, and had not returned.  

By VA letter dated in October 1987, the RO indicated that 
under existing Philippine Laws, the marriage between the 
veteran and his first wife was still valid and subsisting, 
and that if the veteran married his common law wife, his 
marriage would be considered null and void, and no VA 
payments would be made to the veteran since the appellant was 
not his legal spouse.  

Thereafter, in August 1988, the veteran submitted to the RO a 
joint affidavit and marriage contract (marriage certificate).  
The joint affidavit subscribed to and sworn to by the 
appellant and the veteran before a municipal trial judge in 
August 1988 indicates that the veteran and the appellant had 
been living as husband and wife since March 1970, and that 
they had five children out of their cohabitation.  It was 
further indicated that the veteran and the appellant had 
executed the affidavit to confirm and affirm the fact of 
their cohabitation as husband and wife for more than 18 
years, and to demonstrate their desire to legalize their 
marital status.  The marriage contract reflects that the 
veteran was a widower.  No death certificate or court order 
was attached to the marriage contract to demonstrate that the 
veteran was in fact a widower.  

In September 1988, the RO notified the veteran that ADP could 
not be recognized as the veteran's legal spouse for VA 
purposes based on the August 1988 marriage since the veteran 
had an undissolved prior marriage to APV at the time of the 
August 1988 marriage.  

The veteran corresponded with the RO by letter in September 
1988.  He reported that although he had a prior marriage with 
APV that was not dissolved, after 28 years without contact or 
any knowledge of her whereabouts after exerting efforts to 
locate her, he entered into a legal marriage with the 
appellant.  In October 1988, the RO requested that the 
veteran submit a certified copy of the August 1988 marriage 
certificate and proof of the dissolution of his prior 
marriage to APV or a judicial declaration of absolute divorce 
issued by the clerk of the court, if any.  See Family Code of 
the Philippines, Article 13.  The RO also sought further 
information from the veteran regarding the alleged 
abandonment by APV since 1960, the location of his residence 
at the time of the abandonment, changes in residence since 
his separation from APV, and the circumstances that led to 
his relationship with the appellant with dates and places of 
residence.  The RO informed the veteran that no further 
action would be taken until receipt of his reply.  The 
veteran did not pursue the claim any further.  The next 
correspondence from the veteran was dated in January 1990 on 
an unrelated matter.  A death certificate of record indicates 
that the veteran died in December 1992 and that the appellant 
was his wife.  

At this juncture, the Board addresses the legal presumption 
advanced in the Joint Motion for Remand.  In addition to the 
presumption of death provided by statute, the Philippine 
courts use various other presumptions.  Since the appellant 
has presented documentary proof that she married the veteran 
in August 1988 in a civil ceremony, a presumption of marriage 
is not needed in this case to prove that she married the 
veteran.  Rather, the pertinent evidentiary presumptions are 
the presumption of innocence from wrongdoing, which includes 
the presumption of morality and decency, marriage (non-
concubinage), legitimacy (not bastardy), and chastity (not 
lewdness); and the presumption of dissolution of a prior 
marriage.  Certain evidence can overcome these presumptions.  

The Board takes this opportunity to address the above facts 
in light of Articles 80, 83, and 390 of the Civil Code of the 
Philippines.  The RO determined that the veteran's marriage 
to ADP was illegal and void from its performance because of a 
prior subsisting marriage to APV.  See Civil Code of the 
Philippines, Article 80; repealed by the Family Code of the 
Philippines, Article 35.  Philippine Law provides that 
bigamous marriage is void from the beginning.  Id.  However, 
the Board observes that Article 83 provides that a marriage 
subsequently contracted by any person during the lifetime of 
the first spouse of such person with any person other than 
such first spouse shall be illegal and void from its 
performance, unless the exceptions listed in Article 83(2) 
have been met.  See also Civil Code of the Philippines, 
Article 390.  The provisions of Article 83(2) when applied to 
our facts result in a voidable bigamous marriage if it was 
thought in good faith that the absent spouse was already dead 
when as a matter of fact said person was still alive.  See 
Civil Code of the Philippines, Article 83(2), Comment (1).  

The Board notes that the veteran reported to VA in February, 
March, and July 1987 that the first spouse, APV, had been 
absent for more than seven consecutive years without him 
having news of her being alive, or knowledge of her 
whereabouts, and that he presumed her to be dead.  Philippine 
Law provides that a judicial declaration of said presumptive 
death is not required to validly get married for the second 
time in case the first spouse has been absent for more than 
seven years.  

. . . for the purpose of civil marriage law, it is not 
necessary for the absent spouse to be declared an absentee, 
and that the only purpose of the declaration of absence is 
for the proper administration of the estate of the absentee. 
. . for the celebration of a second valid marriage, all that 
[is] necessary [is] that the absent spouse [have been] 
unheard from for seven consecutive years at the time of the 
second marriage.  If [that] is so, then the second marriage 
is valid and lawful.  

See Civil Code of the Philippines, Article 83(2), Comment 
(4).  

This Article also provides that upon proper evidence, a 
person may be declared dead, however, he cannot be declared 
presumptively dead.  Therefore, a judicial declaration that a 
person is presumptively dead, because he had been unheard 
from in seven years, being a presumption juris tantum only, 
subject to contrary proof, cannot reach the stage of finality 
or become final.  

. . . [a]nd even when such declaration is made, the period of 
seven years must be counted, not from the judicial decree, 
but from the time the absent person was last heard from.  

See Civil Code of the Philippines, Article 83(2), Comment 
(5).  

An anomalous legal situation exists in Philippine Law because 
Article 349 of the Revised Penal Code Annotated provides that 
the present spouse (veteran) must ask for a declaration of 
presumptive death of the absent spouse (APV) in order that 
the present spouse (veteran) may not be guilty of bigamy.  
See Nolledo, Jose, The Revised Penal Code Annotated, 1988 
Ninth and Revised Edition.  However, 

. . . the Supreme Court of the Philippines declared that 
unless the case involved the distribution of property, a 
declaration of presumptive death [would] not be given by the 
court because: 
(a) Such a presumption is already made in the law.
(b) Such a judgment can never be final.
(c) Such a declaration might lead the present spouse to 
believe that she can get married again.  

See Civil Code of the Philippines, Article 83(2), Comment 
(4)(a) 3).

Philippine Law provides that whenever a second marriage has 
been performed in accordance with the forms of the law, there 
is no presumption that there were no legal impediments 
thereto.  The first marriage is presumed to have been legally 
dissolved, and the burden of proving that such first marriage 
still exists rests on the party seeking to question the 
subsequent marriage.  Id.  Thus, the second marriage would be 
considered valid until it was annulled because the first 
marriage was presumed dissolved, at least in the eyes of 
Philippine Law.  See Civil Code of the Philippines, Article 
83(2), Comment (3)(c).  

. . . [i]n general, free and voluntary cohabitation ratifies 
the voidable marriage.  The period need not be long.  

See Civil Code of the Philippines, Article 85, Comment (8).  

Clearly, the evidence establishes that prior to his death, 
the veteran was made aware that his marriage to ADP was null 
and void for VA purposes because of the prior subsisting 
marriage to APV.  However, the evidence also suggests that 
under certain presumptions the veteran's second marriage to 
APV may be valid and lawful or at least bigamous and 
voidable.  Specifically, the July 1987 affidavit executed by 
the veteran to declare APV, the first wife, dead/ absent 
pursuant to Articles 83(2) and 390 was done prior to the 
effective date of the Family Code of the Philippines, the 
veteran did not have to present a death certificate at the 
time he executed the affidavit and APV was presumed dead (or 
at least absent) in July 1987 pursuant to Articles 83(2) and 
390.  See Family Code of the Philippines, Article 256.  
Therefore, applying the law in effect prior to the effective 
date of the Family Code of the Philippines to the facts of 
this case without evidence to the contrary at the time the 
veteran contracted the second marriage would be enough to 
satisfy the requisites of Articles 83(2) and 390 to create a 
voidable bigamous marriage under Philippine Law.  It must be 
stressed that if the first marriage had not been deemed 
legally dissolved, the fact that the parties lived together 
as husband and wife following the August 1988 civil ceremony 
could not cure or make valid a marriage vitiated by a prior 
existing marriage.  See Civil Code of the Philippines, 
Article 85, Comment (8)(b); repealed by the Family Code of 
the Philippines, Article 45, Comment (8).  

The Board cautions that if the veteran advanced false 
affidavits pursuant to Articles 61 & 76, and knew that his 
first wife was still alive when he contracted marriage with 
ADP, he would be guilty of bigamy and the second marriage 
would be void.  See Civil Code of the Philippines, Article 
83(2), Comments (2), (4), and (5).  Philippine Law also 
provides that damages may be awarded to the innocent where a 
marriage is declared void from the beginning when a bigamous 
marriage has been celebrated, and the impediment was 
concealed from the innocent by the disqualified party.  See 
Civil Code of the Philippines, Article 91.  However, if the 
second wife, ADP, was aware that the veteran's first marriage 
was still valid and subsisting, she is also guilty of bigamy, 
even though she had never been married before.  See Civil 
Code of the Philippines, Article 83(2), Comment (2)(b).  With 
that in mind, the Board now turns to consider whether there 
is evidence contrary to a finding that a valid and lawful 
second marriage existed at the time of the veteran's death in 
December 1992.  



C.  Deemed Valid Marriage

Notwithstanding the Civil Code of the Philippines, it remains 
the responsibility of the VA to assess the credibility and 
the weight to be given the evidence presented in support of a 
claim for VA benefits.  See Sanden v. Derwinski, 2 Vet. App. 
97, 100 (1992); Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991) (the appellant has the burden to come forward with 
preponderating evidence of a valid marriage under the laws of 
the appropriate jurisdiction).  

The appellant filed a VA Form 21-534, Application for 
Dependency and Indemnity Compensation (DIC) or Death Pension 
Benefits in January 1993.  Therein she reported that the 
veteran had been married to his first wife, APV, until 1960 
when they were "separated," and that subsequently the 
veteran and appellant had been married until his death in 
December 1992.  Other statements submitted in support of her 
claim to be recognized as the surviving spouse reflect that 
she agreed to live with the veteran in March 1970 in a common 
law marriage, which begot five children.  In 1987, she and 
the veteran decided to marry.  She reported that the veteran 
sought the whereabouts of APV without success.  She reported 
that the veteran's daughter neither challenged the marriage 
nor did she attend the ceremony.  Essentially, the appellant 
contends that at the time of her civil marriage to the 
veteran in August 1988 she understood that no impediments 
existed to her marriage based on APV's abandonment of the 
veteran in 1961 and having not returned.  

Based on conflicting information obtained through field 
investigations, the appellant's statement as to the lack of 
knowledge of a legal impediment is insufficient under 38 
C.F.R. § 3.205(c) to establish a deemed valid marriage.  
Information obtained from multiple VA field investigations 
with neighbors and family of the appellant and the veteran's 
first wife provide persuasive evidence that the appellant was 
aware of the legal impediment to her marriage to the veteran 
prior to 1970.  However, for the period from 1981 to 1988, 
the Board cannot impute any knowledge that the veteran may 
have had of APV's whereabouts to the appellant without 
further examination of the evidence of record.  In evaluating 
ADP's claim for recognition as the surviving spouse, the 
Board turns to all the evidence in the claims folder to 
determine the veracity of her statements in support of the 
claim.  

An October 1993 VA Form 119, Report of Contact, from EPT 
(daughter of APV and the deceased veteran) reflects that she 
would get her share (of VA benefits) from the widow.  She 
said her mother, APV, although alive did not claim anymore to 
give way to the second widow and her children.  EPT said they 
did not let VA know the first wife was still alive so the 
second widow could get benefits.  The daughter stated that 
her mother lived with another veteran and may have married 
him because she was getting U.S. checks.  She also said that 
ADP knew the first wife was alive but did not know where she 
resided.  

In November 1994, the appellant reported that her husband 
executed an affidavit that he tried his best to look for APV 
by going to her relatives and friends but it was in vain.  
She asserts that they contracted marriage under Philippine 
Law and were granted the right to contract marriage that was 
solemnized by a municipal trial court judge in accordance 
with the law.  She understood that Philippine Law provided 
that when a spouse leaves the conjugal home with unknown 
reasons and after efforts to locate them for so many months 
then the husband or wife is presumed dead, which she asserts 
are the facts in her case.  Thus, the marriage of the veteran 
to APV was legally dissolved or terminated because of 
abandonment.  

Attestations of the appellant during a VA field investigation 
conducted in December 1994 reflect that she was married only 
once and that was to the veteran.  The veteran had one 
previous wife.  The appellant first met the veteran during 
the period of 1965 to 1969, at which time she was the maid of 
the veteran's daughter.  When the appellant left the house of 
the veteran's daughter to go to her parents' home, the 
veteran followed the appellant and began courting her.  She 
stated that during their courtship, the veteran admitted that 
he was legally married to APV but already separated and that 
they had not seen each other since 1960.  She also heard this 
from his close relatives.  While still a maid at the home of 
the veteran's daughter, the appellant indicated that the 
veteran's first wife never visited her daughter.  The 
appellant and the veteran began living in a common law 
relationship in 1970, and were legally married in August 
1988.  She added that it took them 18 years before legalizing 
their relationship because the veteran tried to locate his 
first wife's whereabouts and waited for her return.  

When asked by the investigator if she knew prior to her 
marriage to the veteran, or before living with him in 1970 
that he had a previous marriage, the appellant responded that 
she knew it because she had been "living in the house of his 
daughter".  When asked did she verify if the first wife was 
still alive or not, the appellant reported that her late 
husband tried to locate APV through his daughter, EPT, 
because he used to visit, but to no avail.  The appellant 
told EPT that she and the veteran were going to legalize 
their marital relationship and EPT never told them not to get 
married because her mother was still alive.  

The RO received statements from the appellant, ADP, in April, 
September, November, and December 1995 which reported that 
the veteran searched for a long period of time, that under 
the existing laws there was no violation of the law to 
remarry, that she understood that the veteran executed an 
affidavit before a legal authority in order to qualify for 
remarriage because the first wife, APV, was presumed dead in 
accordance to Philippine Law considering the long, long years 
(many years) to search for her in vain.  Specifically, the 
veteran exerted efforts to look and search for APV's 
whereabouts.  While they were living together as husband and 
wife (common law), the veteran presumed her dead.  He 
executed an affidavit stating the facts and the whereabouts 
of the first wife.  He sought legal advice of the civil court 
and the marriage contract was recognized.  

In August 1996, APV filed for benefits as the deceased 
veteran's surviving spouse.  She reported that the marriage 
ended in 1968 due to unfaithfulness, in addition to it ending 
in December 1992, the date of the veteran's death.  APV 
reported that while staying with her married daughter, she 
and our veteran quarreled because he was having an affair 
with their helper.  The report of a field investigation dated 
in September 1996 reflects, by witness interviews that 
include a relative, that APV relocated from Pangasinan to 
Metro Manila/ Rizal five years earlier after the death of her 
second husband.  The field investigation report dated in 
October 1996 reflects that APV was a total stranger and 
unknown to those interviewed and had resided in Rizal since 
before 1986.  The investigator noted that the interviewees 
impressed him as credible.  

A January 1997 report of field investigation reflects a 
return to Pangasinan to speak to APV.  Inquiries disclosed 
that APV was a total stranger and unknown.  The interviewees 
impressed the investigator as credible.  APV was later 
located and deposed in Rizal.  APV attested in January 1997 
that she and the veteran lived together as husband and wife 
from the time they got married in 1937 until she left him 
sometime in August 1959 to live with her sister.  She never 
returned to the veteran.  She left because they had had a 
misunderstanding.  The veteran no longer gave her financial 
support after he returned home from the war and she 
attributed this to interference from the veteran's relatives.  
APV and the veteran had one child together, EPT.  She left 
the child with the veteran.  The veteran searched for her but 
she refused to live with him anymore.  When she introduced 
herself to her new husband, she represented that she was a 
married woman but separated.  She last saw the veteran when 
her daughter was 15 years old when he was seeking 
reconciliation.  At that time, he had not yet remarried.  She 
knew that he later married.  She did not know when.  She did 
not know the veteran's second wife and had never met her.  

A January 1997 statement from APV's sister, MPB, corroborated 
that APV had moved in with her in August 1959 as a result of 
separating from the veteran.  MPB personally witnessed the 
veteran's search for APV.  APV refused to live with him 
anymore.  She knew that her sister was married to our veteran 
and another.  She further noted that the veteran and her 
sister had had contact due to their daughter.  One contact 
occurred as a result of the marriage of their daughter in 
1964, and another meeting occurred in connection with their 
daughter's graduation from high school.  

A January 1997 statement from the daughter of APV and the 
veteran, EPT, reflects that APV and the veteran were 
separated while EPT was still a teenager.  She was unable to 
relate the actual cause of their separation, but attested to 
the fact that her father had proposed reconciliation before 
and nothing happened.  She recalled that her mother and 
father came into contact when she was enrolling into college, 
and that both were around during her marriage in 1964.  Her 
mother knew of the veteran's subsequent remarriage, but had 
no comment as her mother had also remarried.  She attested 
that her mother's statements were true.  The field examiner 
reported that MPB and EPT appeared credible.  

The RO received a statement from the appellant in September 
1997 that reflects on the advice and consent of his daughter, 
EPT, the veteran and the appellant decided to legalize their 
marital status.  

The report of a March 1998 field investigation and interview 
of the veteran's next of kin reflects that APV left the 
veteran, that APV and the veteran did not have a quarrel, and 
that the veteran did not send her away.  The veteran did not 
inflict upon her any physical injury.  The veteran's sister, 
SPL, testified that APV left the veteran and their child 
permanently and never returned.  When EPT graduated from 
college, she requested the veteran look for her mother so 
that she may attend her graduation.  APV and the veteran did 
not reconcile because APV told the veteran she was living 
with another.  

Another sister, VPC, testified in March 1998 that the veteran 
brought his wife, APV, daughter, and APV's sister to live 
with his family before the outbreak of the war.  APV taught 
book reading during the war.  While teaching, she found 
another man.  APV had a marital relationship with this man 
until the veteran arrived home during the closing days of the 
war.  The veteran sent word for APV to come home.  He forgave 
her and they lived as husband and wife with APV tending to 
leave their home and go somewhere.  The veteran was not 
romantic to his wife, until finally she left and never 
returned.  APV left her child in the care of her sister.  The 
investigator deemed the sisters' testimony credible.  

The field investigation report dated in December 2000 
reflects the testimony of ADP.  She had not remarried.  She 
started living with the veteran in a husband-wife 
relationship without the benefit of legal marriage in 1970 
until the marriage was legalized in August 1988.  Her civil 
status before that time was single and the veteran was 
separated.  She testified that at the time they legalized 
their marriage in August 1988, the veteran was still 
separated because he was not able to locate his first wife, 
APV, despite efforts made by the veteran contacting APV's 
relatives and his daughter.  The appellant reported that her 
knowledge of APV and the veteran's search for her comes from 
the veteran's brother and the July 1987 affidavit completed 
by the veteran.  She did not remember the veteran reporting 
her disappearance to the police, or radio and television 
stations.  At the time of their marriage, the veteran, then 
74 years old, was already weak and sickly.  Therefore, he did 
not make a final effort to locate her in her places of 
origin.  She testified that she had no news of whether APV 
was dead or alive between 1981 to 1988.  The appellant's 
daughter did not attend the wedding.  She did not object to 
the marriage.  

The field investigation report dated in February 2001 
reflects the testimony of MPB, the sister of APV.  MPB 
testified that she lived with her sister and niece at the 
home of the veteran's parents.  They did not provide support.  
APV earned their living by teaching reading and writing 
lessons in different barrios.  When the veteran came home, 
his relatives accused her of having relationships with other 
men.  He sent us away.  He only looked for APV when their 
daughter, EPT, was looking for her mother.  EPT was then a 
first year college student when she and her mother met.  At 
that time, APV lived with her in Manila.  MPB reported that 
the veteran did not seek APV in 1960 because he knew all 
along that she resided in Manila with her.  He did not come 
to their house between 1970 to 1988.  MPB reported that she 
only saw him at the "talipapa" near her house together with 
his daughter and her husband.  EPT visited her mother once a 
month.  APV died in December 1998.  The Board notes that the 
field investigator did not contact EPT.

Considering the fact that 38 U.S.C.A. § 108 provides that no 
state law providing for the presumption of death shall be 
applicable to claims for benefits under the laws administered 
by the Secretary and the fact that the U.S. Court of Appeals 
for Veterans Claims remanded this matter for the VA to 
ascertain whether a diligent search was effectuated by the 
veteran prior to executing an affidavit to declare the first 
wife dead in order to remarry in August 1988, the Board turns 
to whether a diligent search was commenced by the veteran 
and/ or appellant prior to the August 1988 marriage.  First, 
the Board observes that EPT in January 1997 corroborated her 
mother's deposed statements.  Second, evidence demonstrates 
that subsequent depositions from EPT and MPB dated in 
February 2001 appear inconsistent with the affidavit and 
deposition of APV dated in July 1986 and January 1997, 
respectively.  The inconsistencies raise questions as to the 
veracity of the statements proffered by EPT and MPB in 
October 1993, January 1997, and February 2001.  At the time 
of the 1986 affidavit, APV swore that she resided in 
Pangasinan.  She later reported residing in Pangasinan 
between 1973 and 1983 with husband #2 and moving in 1983 to 
Rizal.  A relative in Pangasinan reported that APV moved to 
Rizal in 1991.  Thereafter, MPB reported that APV had always 
lived with her in Manila.  

MPB's report that the veteran and her sister had contacts 
through EPT raise the question of whether there was ongoing 
contact between the veteran and APV.  However, the only 
contacts MPB could remember were remote to 1981.  In January 
1997, APV testified that the veteran did in fact seek her out 
for reconciliation and she refused to live with him anymore.  
She reported that the veteran was not remarried at that time.  
The last time she saw him, EPT was still 15 years old.  In 
January 1997, EPT essentially corroborated her mother's 
statements.  EPT also reported that her father sought her 
mother and proposed reconciliation but nothing happened.  The 
veteran's sister also related that the veteran sought out APV 
at the time of EPT's graduation.  

The Board returns to the veteran's sworn affidavit that he 
sought assistance from his first wife's family and his 
daughter in searching for APV without success.  In 1987, the 
veteran attested that he last saw APV in 1960, that he 
requested the help of relatives, and the search was in vain.  
MPB testified in February 2001 that the veteran knew that APV 
was living in Rizal with her, but that he did not come to 
their house between 1970 and 1988.  The Board stresses that 
APV, herself, submitted an affidavit in 1986 to the effect 
that she lived in Pangasinan, not Rizal as MPB reported.  
Interviews with neighbors in Pangasinan in September 1996 
revealed that APV relocated to Metro Manila or Rizal, five 
years earlier following the death of her second husband.  At 
most, this evidence suggests that at sometime in 1991, after 
the death of her second husband, APV relocated to Rizal as 
reflected in the September 1996 field investigation report.  
Nonetheless, the evidence reflects that APV had moved around 
since separating from the veteran and that she was almost 
unknown in the communities of Pangasinan and Rizal where she 
purported to reside.  

The veteran's daughter and his sister-in-law, MPB, 
acknowledged that the veteran did in fact search for APV.  
APV testified in January 1997 that she concealed her marital 
status from her second husband because she was afraid that he 
would take drastic action against her.  She told the 
investigator that the veteran "was exactly telling the truth 
in his testimonies provided to VA [at] that time."  While 
the evidence does not reflect a radio, police, or television 
search, the evidence does show that the veteran did in fact 
search for APV after she left the home purportedly on 
business, that she had been unfaithful prior to leaving the 
home, that the veteran and APV had not seen each other since 
1964, that she refused to return to him, that she was living 
in a common law marital relationship with another since 1959, 
and that she was almost unknown in the communities that she 
purportedly resided.  See 38 U.S.C.A. § 103(c).  Based on 
these facts and the other evidence of record, the Board 
cannot conclude that the veteran did not in fact conduct a 
diligent search for APV prior to executing the July 1987 
affidavit under Article 61.  Therefore, the veteran's 
assertions, prior to and after his August 1988 civil 
ceremony, that he searched for APV in vain and did not know 
her whereabouts prior to executing the July 1987 affidavit 
have not been rebutted.  

After a comprehensive review of the evidence in this case, 
the Board is prepared to end this matter on the premise that 
evidence which is most persuasive and probative has been 
provided by the appellant, the deceased veteran, and APV.  
See Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  Specifically, 
the Board finds that the evidence lends itself to the 
conclusion that the veteran did in fact "search" for APV in 
accord with Philippine Law and VA law, even though he did not 
use resources such as television, radio, or the police.  In 
this context, the Board believes that the reality in this 
matter is that the veteran was in contact with his daughter 
by APV throughout the period from the mid-1960's to the date 
of his death.  The Board also believes that the reality is 
that the veteran's daughter by his first wife was in contact 
with both her parents, and that a minimal effort by the 
veteran (for example, talking to his daughter) would have 
successfully ended a "search" for APV with the confirmation 
that she was alive.  It also appears transparent that EDT has 
decided that the veteran's second wife deserves the benefit 
sought here, and is not prepared to provide a candid 
statement that would undermine ADP's claim.  Thus, while the 
field investigator did not contact EDT as requested in the 
Board's remand, the Board has not confidence that EDT would 
cooperate if contacted.  The field investigator did not 
otherwise secure evidence that would adequately support these 
conclusions.  In other words, what actually occurred in this 
case and what the record adequately supports are, in the 
Board's view, two different things.  

Therefore, the Board will conclude for purposes of this 
appeal that after "searching" for an undisclosed period of 
time as supported by depositions from others, the veteran 
executed an affidavit before a municipal attorney which 
declared his civil status and the circumstances surrounding 
his spouse's disappearance/ absence for more than seven years 
in accord with Articles 61 & 83(2), the veteran was free to 
contract a second marriage because APV was presumed dead and/ 
or absent based on a legal presumption in Philippine Law.  
See Dedicatoria v. Brown, 8 Vet. App. 441 (1995); see also 
Civil Code of the Philippines, Article 83(2), Comment (3)(c).  
Moreover, Philippine Law provides that whenever a second 
marriage has been performed in accordance with the forms of 
the law, there is no presumption that there were no legal 
impediments thereto.  Since the U.S. Court of Appeals for 
Veterans Claims has held that the law of the place where the 
parties resided governs the determination of whether a person 
claiming to be a veteran's spouse has achieved claimant 
status, the Board shall presume that the veteran's search 
efforts were satisfactory to the municipal trial judge who 
signed the marriage contract (marriage certificate) that 
recorded the veteran as widowed.  See Civil Code of the 
Philippines, Article 56.  Therefore, the first marriage is 
presumed to have been legally dissolved.  

Finally, the Board addresses whether the appellant knew that 
APV was alive and living in Manila at the time the August 
1988 marriage was contracted.  See 38 U.S.C.A. § 103(a); 38 
C.F.R. § 3.52; Dedicatoria and Badua, both supra.  It is 
accepted that the appellant knew the veteran was separated 
from his first wife while in his employ from 1965 to 1969, 
and that the veteran continued to seek APV after they began 
cohabiting in 1970.  There is no evidence that the appellant 
ever met APV.  Prior to her death, APV attested that she 
never met the appellant.  There is no evidence that the 
veteran ever told ADP more than what was recorded in the July 
1987 Article 61 (Article 13) affidavit.  The appellant, 
herself, testified in December 2000 that her knowledge about 
APV came from her brother-in-law and the July 1987 affidavit 
executed by the veteran.  The appellant, in depositions dated 
in December 1994 and December 2000, indicated that she 
herself did not perform a search for APV but relied on the 
statements and efforts of the veteran.  ADP contends that the 
veteran sought APV for many years during their "common law 
marriage" and that they waited 18 years for her return 
before marrying so as not to violate the law.  In December 
2000, ADP testified that she did not remember the veteran 
reporting APV's disappearance to the radio, television, or 
the police.  

The appellant reported that EPT neither objected to the 
marriage nor did she report that APV was alive prior to the 
August 1988 marriage.  Even though depositions from APV, MPB, 
and EPT dated in 1997 reveal that each of them were in 
regular contact with each other at that time, the field 
investigator did not ascertain when APV or EPT resumed 
contact after the 1960 abandonment.  Notwithstanding, MPB's 
attestations in February 2001 that EPT visited her mother 
once a month in Rizal, the evidence indicates that APV did 
not relocate to Rizal until 1991, after her second husband's 
death.  Thus, it appears, without more, that EPT's visits 
with APV began sometime after the August 1988 marriage of the 
veteran and the appellant, and that any visits prior to that 
time last occurred in 1964.  Furthermore, even considering 
EPT's October 1993 statement that ADP knew her mother was 
alive, EPT has not shown that ADP knew this fact at any time 
after 1981 and/ or at the time the August 1988 marriage was 
contracted.  

Neither EPT nor MPB reported that they informed ADP that APV 
was alive and living in Manila for the period from 1981 to 
1988.  Though questioned, the two women have not reported 
that the appellant knew APV was alive after the July 1987 
affidavit was executed pursuant to Article 61 & 390 (Articles 
13 & 390) but before the August 1, 1988 civil ceremony.  
Their statements, if accepted as credible, only provide that 
at some undetermined time the appellant was aware that APV 
was alive and living in Manila.  Moreover, assuming their 
statements are credible, these women had knowledge of a legal 
impediment to the veteran's remarriage and did not disclose 
it to the local civil registrar as required by law.  
Considering the appellant's consistent and credible testimony 
together with the affidavits and/ or testimony of the 
veteran, the veteran's first wife, and the appellant's 
sisters, there is no indication that for the period from 1981 
to 1988 that the appellant knew APV was alive or that a legal 
impediment existed to her August 1988 civil marriage to the 
veteran. 

After a comprehensive analysis of the facts to the applicable 
law, the Board finds that the preponderance of the evidence 
is in favor of the appellant.  Given that the marriage of APV 
and the veteran was presumed to be legally dissolved under 
Philippine Law, when APV reappeared, the marriage became 
voidable.  The Board takes notice of the fact that APV did 
not pursue having the marriage of the veteran and ADP 
declared void on her "reappearance" with knowledge of the 
veteran's remarriage.  See Civil Code of the Philippines, 
Article 85.  For whatever reason personal to APV, she did not 
disclose her existence to the veteran or make herself known 
to those in the communities of Pangasinan and Rizal.  As the 
marriage was not declared void under Philippine Law, the law 
provides that the second marriage is considered valid until 
it is annulled.  See Civil Code of the Philippines, Article 
83(2), Comment (3)(b).  In that case, the proper conclusion 
must be that the second marriage is valid and lawful in 
accord with the Civil Code of the Philippines and for VA 
purposes.  Therefore, the appellant has proven by the 
preponderance of the evidence that she was the veteran's 
spouse at the time of his death in December 1992 and that she 
had lived continuously with him from the date of their 
marriage to the date of his death qualifying her to be 
recognized as the surviving spouse for VA benefits.  See 38 
U.S.C.A. §§ 101(3), 103(a)-(c), 5107(b) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.1(j), 3.52; Badua v. Brown, 5 Vet. App. 
at 474.  


III.  Cause of Death 

The Board notes that the claim for service connection for the 
cause of the veteran's death and the claim for dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. § 
1318 were included in the VA Form 21-534, Application for 
Dependency and Indemnity Compensation or Death Pension 
Benefits, that was received by the RO in January 1993.  At 
the time of the veteran's death a total disability evaluation 
had been in effect for 10 continuous years immediately 
preceding death.  By rating decision dated in May 1993, basic 
entitlement under 38 U.S.C.A. § 1318 was established.  Having 
determined that the appellant may be recognized as the 
veteran's surviving spouse in accord with Philippine Law, see 
Aguilar, supra, benefits under chapter 1318 will be paid to 
her as the surviving spouse of the deceased veteran in the 
same manner as if the veteran's death was service-connected.  

As the appellant would be entitled to no additional benefits 
by virtue of a grant of service connection for the cause of 
the veteran's death under 38 U.S.C.A. § 1310 and 38 C.F.R. § 
3.312, the Board finds that the claim of entitlement to 
service connection for the cause of the veteran's death is 
rendered moot.  See Mintz v. Brown, 6 Vet. App. 277 (1994) 
(the Board does not have jurisdiction to review a case if no 
benefit would accrue to the claimant).  


ORDER

The appellant may be recognized as the surviving spouse of 
the veteran for entitlement to VA benefits. 

The claim of entitlement to service connection for the cause 
of the veteran's death is dismissed.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 


